DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 11200383. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-19 of the instant application claims a method of tracking a product from a geographically defined origination location to a processing facility using a DNA taggant set comprising a taggant material including at least N unique pieces of DNA, representing N digits of a barcode, N being a positive integer greater than 1, wherein each of the at least N unique pieces of DNA represents one value of a corresponding one of the N digits, the method comprising estimating an estimated amount of issued DNA taggant set based on an estimated amount of product to be produced at the geographically defined origination location; issuing a sprayer containing the estimated amount of issued DNA taggant set, the issued DNA taggant set having a corresponding issued barcode; applying, by actuating the sprayer, the issued DNA taggant set to the product, the sprayer tracking a time and a location of an actuation of the sprayer by storing the time and location in a database; verifying the location is within the geographically defined origination location; verifying the time is within an expected time range; delivering the product to a processing location, with an applied DNA taggant set; and verifying that a corresponding barcode corresponding to the applied DNA taggant set matches an issued barcode of the issued DNA taggant set.  
Claims 16-19 of U.S. Patent No. 11200383 discloses a method of tracking an agricultural product from a geographically defined harvesting location to a processing facility using a DNA taggant set comprising a taggant material including at least N unique pieces of DNA, representing N digits of a bar code, N being a positive integer greater than 1, wherein each of the at least N unique pieces of DNA represents one value of a corresponding one of the N digits, the method comprising estimating an estimated amount of issued DNA taggant set based on an estimated amount of agricultural product to be harvested from the geographically defined harvesting location; issuing a sprayer containing the estimated amount of issued DNA taggant set, the issued DNA taggant set having a corresponding issued bar code; applying, by actuating the sprayer, the issued DNA taggant set to the agricultural product, the sprayer tracking a time and a location of an actuation of the sprayer by storing the time and location in a database; verifying the location is within the geographically defined harvesting location; verifying the time is within an expected time range; delivering the agricultural product to a processing location, with an applied DNA taggant set; and verifying a bar code corresponding to the applied DNA taggant set matches the issued bar code.
	Claim 16 of the instant application is corresponded to claim 16 of U.S. Patent No. 11200383.
Claim 17 of the instant application is corresponded to claim 17 of U.S. Patent No. 11200383.
Claim 18 of the instant application is corresponded to claim 18 of U.S. Patent No. 11200383.
Claim 19 of the instant application is corresponded to claim 19 of U.S. Patent No. 11200383.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a method of tracking a material in a supply chain comprising: securely recording an application location, wherein the application location is a geolocatable production location at which at an application device applies a DNA taggant set to a first batch of the material produced by a first supplier of the material, the DNA taggant set corresponding to a tag string corresponding to the first supplier; receiving the first batch at a processing facility; determining a geographic coordinate of the geolocatable production location; comparing the application location to the geographic coordinate; selecting a sample from the first batch if the application location matches the geographic coordinate; and testing the sample to determine a sampled DNA taggant set and a method of tracking a batch of a product from a geographically defined location to a processing location: providing an application device with an amount of issued DNA taggant set, based on an estimated amount of the product to be harvested from the geographically defined location; applying, to the batch of the product, an applied DNA taggant set with the application device, wherein the applied DNA taggant set is from the amount of the issued DNA taggant set, thereby forming a tagged batch of the product with the applied DNA taggant set applied thereon; delivering the tagged batch to the processing location; determining an expected tag sequence for the tagged batch based on tag records; and sampling the tagged batch to identify the applied DNA taggant set applied thereon; comparing the expected tag sequence for the tagged batch to the applied DNA taggant set applied thereon as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2876